USCA11 Case: 20-10299    Date Filed: 03/03/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10299
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:08-cr-00215-TFM-C-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

CODY DEAN HAGLER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                              (March 3, 2021)

Before WILSON, MARTIN, and BRANCH, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-10299       Date Filed: 03/03/2021    Page: 2 of 3



      Cody Hagler, proceeding pro se, appeals the district court’s denial of his

motion to vacate his supervised release revocation for lack of jurisdiction and for

being in violation of the district court’s local rules. He argues on appeal that the

district court erred in its denial because the sentence was unconstitutional, the

prosecutor made false statements to the court at the supervised release hearing, and

his counsel was ineffective for failing to challenge the false statements made by the

prosecutor.

      Whether a district court has jurisdiction is a question of law subject to plenary

review. United States v. Stossel, 348 F.3d 1320, 1321 (11th Cir. 2003) (per curiam).

The filing of a notice of appeal “confers jurisdiction on the court of appeals and

divests the district court of its control over the aspects of the case involved in the

appeal.” United States v. Diveroli, 729 F.3d 1339, 1341 (11th Cir. 2013). “When

an appeal is filed, the district court is divested of jurisdiction to take any action with

regard to the matter except in aid of the appeal.” Id. (internal quotation mark

omitted).

      The local rules for the Southern District of Alabama provide that all persons

proceeding pro se must comply with the local rules and that an attorney representing

a party must sign all filings made on that party’s behalf. See S.D. Ala. Gen. L.R. 83.5

(pro se compliance); and S.D. Ala. Gen. L.R. 5(a)(3) (“For filings by represented




                                            2
            USCA11 Case: 20-10299      Date Filed: 03/03/2021    Page: 3 of 3



parties, at least one attorney appearing in the action shall sign each document

filed.”).

       Here, the district court did not err in concluding that it lacked jurisdiction

because the direct appeal of Hagler’s revocation judgment was pending at the time

of his filing. Moreover, given that Hagler was represented at the time, the district

court properly denied his pro se motion under its local rules. Accordingly, we

affirm.

       AFFIRMED.




                                            3